DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 13-14 and 20 are objected to because of the following informalities:
In claim 13, " wherein the CPC is a solid CPC with an external coating" in line 1, should be changed to – wherein the CPC is a solid compound parabolic concentrator (CPC) with an external coating--. 
compound parabolic concentrator (CPC) with a metal--. 

In claim 20, " wherein the collection component comprises a compound
parabolic concentrator" in lines 1-2, should be changed to – wherein the collection component comprises the compound parabolic concentrator--. 




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a concentrator component; a collection component” in claim 1; “a collection component” in claim 11; and “a collection component” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Brown et al. (US 20100148083 A1) (hereinafter Brown) [cited in the IDs filed by the applicant].

As to claim 1, Brown discloses an optical sensor system (see the abstract, figures and ¶ [0050]-[0052], [0068]-[0073]), comprising:
a light source (11) (see Figs.3-4 and ¶ [0051]-[0052]);
a concentrator component (18) proximate to the light source (11) and configured to concentrate light from the light source (11) with respect to a measurement target (see Figs.3-4 and ¶[0051 ]-[0052]);
a collection component (E) configured to receive light reflected or transmitted from the measurement target, wherein the collection component includes an array of at least two components (see Figs.10-14 and ¶ [0068],[0073]);
 a sensor (A) (see Figs.10-14 and ¶ [0069]); and
a filter (C) provided between the collection component (E) and the sensor (A) (see Figs.10-14 and ¶ [0071]).


As to claim 2, Brown discloses the optical sensor system wherein the collection component comprises a plurality of collimated holes [¶0068].
As to claim 5, Brown discloses the optical sensor system wherein the light source comprises a phosphor light emitting diode (LED) (Figs.2-3 and ¶ [0052]).

As to claim 7, Brown discloses the optical sensor system wherein the light source comprises a plurality of light emitting diodes (LEDs), wherein a first LED, of the plurality of LEDs, is associated with a different spectral range than a second LED of the plurality of LEDs (Figs.2-3 and ¶ [0048, 0052]).
As to claim 8, Brown discloses the optical sensor system wherein the light source comprises a modulated light emitting diode (Figs.2-3 and ¶ [0045, 0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 9, 10-11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of BODKIN (US 20100328954 A1) (herein after BODKIN).
As to claims 3, 9 and 10, Brown discloses all the features of the claimed invention except the limitation such as: “The optical sensor system wherein the array comprises an array of optical tapers.
The optical sensor system wherein the concentrator component comprises a compound parabolic concentrator array.
The optical sensor system wherein the compound parabolic concentrator array is a two-dimensional array”.

However, BODKIN from the same field of endeavor discloses an array of optical tapers [¶0036], a compound parabolic concentrator array [¶0032 in figs. 3A-3B], wherein the compound parabolic concentrator array is a two-dimensional array [¶0032, 0047].
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the 

As to claims 11 and 17, Brown discloses a user device (see the abstract, figures and ¶ [0050]-[0052], [0068]-[0073]), comprising:
a light source (11) (see Figs.3-4 and ¶ [0051]-[0052]);
a concentrator component (18) proximate to the light source (11) and configured to concentrate light from the light source (11) with respect to a measurement target (see Figs.3-4 and ¶[0051 ]-[0052]);
a collection component (E) including an array of at least two components configured to receive light reflected or transmitted from the measurement target, wherein the light is emitted via (see Figs.10-14 and ¶ [0068],[0073]);
 an optical sensor (A) (see Figs.10-14 and ¶ [0069]); and
a filter (C) provided between the collection component (E) and the sensor (A) (see Figs.10-14 and ¶ [0071]).
Brown discloses all the features of the claimed invention except the limitation such as: “a compound parabolic concentrator array”.


[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown such that the compound parabolic concentrator as taught by BODKIN, for the advantages such as: to reduce radiation emitted from the radiation emitting source so that superior target detection is achieved with multiple waveband imaging, thus protecting imaging abilities of an imaging module.

As to claims 16 and 19, Brown discloses the device wherein the filter is spaced from the collection component (see Figs.10-14, ¶0074).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of CARULLO (US 20170357045 A1) (herein after CARULLO).
As to claim 4, Brown discloses all the features of the claimed invention except the limitation such as: “The optical sensor wherein the array comprises an array of optical light pipes.”.

However, CARULLO from the same field of endeavor discloses an array of optical light pipes [¶0027 @ fig. 2]. 
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown such that the array of optical light pipes, as taught by CARULLO, for the advantages such as: to obtain an optimum measurement.
	
	
	



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of BODKIN and further in view of CARULLO.
As to claim 15, Brown when modified by BODKIN discloses all the features of the claimed invention except the limitation such as: “The device of claim 11, wherein the collection component comprises a two-dimensional array of optical light pipes”.


[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown such that the two-dimensional array of optical light pipes, as taught by CARULLO, for the advantages such as: to obtain an optimum measurement.
	




Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of BODKIN and further in view of BRUKILACCHIO et al. (US 20070206390 A1)(hereinafter BRUKILACCHIO).
As to claims 13-14, Brown when modified by BODKIN discloses all the features of the claimed invention except the limitation such as: “The device wherein the CPC is a solid CPC with an external coating.


However, BRUKILACCHIO from the same field of endeavor discloses a solid CPC with an external coating [¶0075]; a hollow CPC with a metal or dielectric internal coating [¶0069]. 
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown when modified by BODKIN such that the solid CPC with the external coating and the hollow CPC with the metal or dielectric internal coating, as taught by BRUKILACCHIO, for the advantages such as: for significantly more optical power and efficiency to the system.




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of BODKIN and further in view of Walt (US 20050013536 A1)(hereinafter Walt).
As to claim 18, Brown when modified by BODKIN discloses all the features of the claimed invention except the limitation such as: “The user device wherein the collection component comprises a gold coated optical taper array”.

However, Walt from the same field of endeavor discloses a gold coated optical taper array [¶0095]. 
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown when modified by BODKIN such that the gold coated optical taper array, as taught by Walt, for the advantages such as: to obtain an optimum measurement.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of BODKIN and further in view of SARACCO et al. (US 20200116986 A1)(hereinafter SARACCO).
As to claim 20, Brown when modified by BODKIN discloses all the features of the claimed invention except the limitation such as: “The user device wherein the collection component comprises a compound parabolic concentrator, wherein a smaller aperture of the compound parabolic concentrator is proximate to the sensor”.

However, SARACCO from the same field of endeavor discloses a compound parabolic concentrator, wherein a smaller aperture of the compound parabolic concentrator is proximate to the sensor [¶0019-0020]. 
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown when modified by BODKIN such that the compound parabolic concentrator, wherein the smaller aperture of the compound parabolic concentrator is proximate to the sensor, as taught by SARACCO, for the advantages such as: to improve the signal to noise ratio. 


 

	
	Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 12, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the CPC has a rectangular conical geometry” along with all other limitations of the claim. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886